DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-6 and 9-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-6 and 9-17.  Prior art of record fails to teach or fairly suggest a program, apparatus and a method for automatically selecting a message transport channel and transmitting a message, which is performed by a computing device, the method comprising: 
obtaining message information on a transmission target message; 
obtaining receiver information including at least one of information on a receiver of the message or information on a device of the message; 
obtaining information on one or more reception-available channels based on the message information and the receiver information, wherein the obtaining of the information on the one or more reception-available channels includes: 
obtaining information on one or more channels that can be received by a receiver’s device based on information on a type of the receiver’s device and an application installed in the receiver’s device; 
obtaining information on a state of the application installed on the receiver’s device: 
and obtaining information on one or more reception-available channels that can provide notification to the receiver in the receiver’s device; 
automatically selecting, by the computing device, at least one of the one or more reception- available channels based on the information on the one or more reception- available channels; and transmitting the message via the selected channel as recited in independent claims 1, 9, 10 (Applicants figure 6 and paragraph 0084 of Applicants originally filed specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0034595) Tselikis et al teaches transmitting a message over email channel, SMS channel, push channel, OTT channel and line message channel.  If the engagement data indicates that the email channel is relatively low compared to push notification channel, subsequent iterations of the multichannel message distribution process may prioritize the push notification message channel over the email messaging channel for the remaining subset of recipients for which push notification communication are available (0035).  
Applicants independent claims require the server 100 to determine whether a receiver terminal 20 is in a state in which it can provide a notification through 
	---(2015/0044983) Nasir et al teaches using push message to UEs to let users know of a service disruption and/or to activate personal 911 applications (0043).	
	---(2008/0039070) Ptashek teaches “push SMS’ messages are messages issued by servers used in many cellular systems to notify the UE of some event, such as arrival of mail (0040).
	---(10,951,502) Kamichoff et al teaches push messages may be used to remotely configure timers (col. 2 lines 48-53).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646